742 N.W.2d 115 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Arthur Lamar RODGERS, Defendant-Appellant.
Docket No. 134040. COA No. 277412.
Supreme Court of Michigan.
December 20, 2007.
By order of September 10, 2007, the defendant's appellate counsel was directed to file a supplemental brief. On order of the Court, the brief having been received, the application for leave to appeal the April 26, 2007 order of the Court of Appeals is again considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals. That court shall treat the defendant's delayed application for leave to appeal as having been timely filed and shall decide whether to grant, deny, or order other relief, in accordance with MCR *116 7.205(D)(2). The defendant was deprived of his direct appeal as a result of constitutionally ineffective assistance of counsel. See Roe v. Flores-Ortega, 528 U.S. 470, 477, 120 S.Ct. 1029, 145 L.Ed.2d 985 (2000); Peguero v. United States, 526 U.S. 23, 28, 119 S.Ct. 961, 143 L.Ed.2d 18 (1999).
Costs are imposed against the attorney, only, in the amount of $250, to be paid to the Clerk of this Court.
We do not retain jurisdiction.